Citation Nr: 0330000	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  99-16 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating greater than 
30 percent for service-connected residuals of an injury of 
the right hand and wrist.  

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel




REMAND

In September 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to provide a list (including 
dates and locations) of all non-VA health care 
providers who have rendered treatment to him for 
his right hand and wrist since January 1997.  The 
Board is particularly interested in records of 
right hand and wrist treatment that the veteran 
received from Dr. Stephen E. Werner of Bloomfield 
Hand Specialists, P.C. since January 1997 and from 
Dr. Kenneth K. Chun at 1695 Woodward Avenue, Suite 
105, Bloomfields Hills, Michigan 48302 since 
January 1997.  After furnishing the veteran the 
appropriate release forms, obtain the complete 
clinical records from each health care provider 
identified by the veteran that have not been 
previously procured and associated with the claims 
folder.  

2.  Please obtain the veteran's complete clinical 
records from the VA Clinic in Birmingham, Alabama 
since January 2001.  

3.  Following completion of the above development, 
make arrangements with the appropriate VA medical 
facility for the veteran to be afforded a VA 
orthopedic examination to determine the extent of 
the service-connected residuals of an injury of his 
right hand and wrist.  The claims folder must be 
made available to the examiner in conjunction with 
the examination.  Any testing deemed necessary, 
including x-rays of the veteran's right hand and 
wrist, should be performed.   
 
The examiner should obtain from the veteran his 
detailed clinical history.  All pertinent right 
hand and wrist pathology found on examination to be 
associated with the service-connected disability 
should be noted in the report of the evaluation.  
Specifically, the examiner should discuss the range 
of motion of the veteran's right wrist as well as 
the extent of any pain and tenderness associated 
with the service-connected right hand and wrist 
disability (to include a discussion of whether the 
veteran's right hand and wrist exhibits weakened 
movement, excess fatigability, or incoordination 
attributable to the service-connected disability as 
well as an opinion as to the degree to which the 
veteran's right hand and wrist pain could 
significantly limit his functional ability during 
flare-ups or on repeated use over a period of 
time).  In addition, the examiner should 
specifically state whether the veteran has 
unfavorable ankylosis of his right wrist in any 
degree of palmar flexion or with ulnar or radial 
deviation.  Also, the examiner should express an 
opinion as to the effect of the service-connected 
residuals of an injury of the veteran's right hand 
and wrist on his ability to obtain and maintain 
gainful occupation.  

4.  In addition, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
psychiatric examination to determine the 
extent of his service-connected dysthymic 
disorder.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent psychiatric pathology found 
on examination to be associated with the 
service-connected dysthymic disorder 
should be noted in the report of the 
evaluation.  Also, the examiner should 
express an opinion as to the effect of 
the service-connected dysthymic disorder 
on the veteran's ability to obtain and 
maintain gainful occupation.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





